DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action:

Patent /Citation
Patentee/Author
US 20100238457 A1
Adamo et al.  hereinafter Adamo
Evaluation of Plume Geometry and Spray Pattern from a Dry Powder Devices using FDA Guidance.pdf.
Murphy
US 20110108030 A1
Blair et al. hereinafter Blair


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Adamo in view of Murphy.
With respect to claim 1,  Adamo discloses a method of testing a dry powder inhaler (device and methods for adapting to a laser diffraction apparatus used for measuring particle size distribution and density of the plume of a powder composition emitted from a dry powder inhaler, see abstract) comprising the steps of:
 providing a dry powder inhaler containing a dry powder formulation(dry powder inhaler, see Fig. 5); 
actuating the inhaler to discharge a dose of the dry powder formulation in the form of a dry powder plume (plume of powder discharged from an inhaler, see ¶[0033]); 
illuminating the plume with a source of electromagnetic radiation(measuring with the laser diffraction apparatus the particles emitted from the inhaler, see ¶[0016]); 
Adamo discloses all the claimed invention except capturing one or more images of a pattern of radiation reflected or diffracted by the electromagnetically illuminated plume; and 
processing the images to determine one or more geometrical and/or dynamical characteristics of the discharged plume, wherein the method comprises at least one of: 
analysing an angular orientation of the discharged plume, wherein an outer envelope shape of the discharged plume has a central axis, and wherein said central axis defines the angular orientation of the discharged plume; 
analysing a cross-sectional area of an outer envelope shape of the discharged plume at a given distance from a source of discharge of the plume; and 
determining a powder concentration distribution across a given cross-section of the discharged plume at a given distance from a source of discharge of the plume.
Murphy disclosure related from a plume geometry and spray pattern  discloses capturing one or more images of a pattern of radiation reflected or diffracted by the electromagnetically illuminated plume (camera capturing images of the powder evacuated from the DPI, see methodology); and 
processing the images to determine one or more geometrical and/or dynamical characteristics of the discharged plume (provides details on plume geometry and spray pattern, see summery section), wherein the method comprises at least one of: 
analysing an angular orientation of the discharged plume (plume angle and geometry, see results and discussion section), wherein an outer envelope shape of the discharged plume has a central axis (central axis of discharge plume, see Fig. 2a), and wherein said central axis defines the angular orientation of the discharged plume (plume geometry data such as plume angle from DPI device, see Table 1); 
analysing a cross-sectional area of an outer envelope shape of the discharged plume at a given distance from a source of discharge of the plume (Images of spray pattern from DPI device at two positions 3 cm and 6cm, see Fig. 4); and 
determining a powder concentration distribution across a given cross-section of the discharged plume at a given distance from a source of discharge of the plume (The spray pattern results shown in Table 2 provide details on Dmin, Dmax, Area & ovality ratio. Comparisons of the ovality ratio show a 12% variation at 3cm, at 6cm the variation is reduced to 6%. The area results show variation of 10.03% and 9.29% at 3cm and 6cm respectively. The data show at 6cm the pattern is more consistent than at 3cm. Figure 4, shows sample images of the spray pattern at 3cm and 6cm, see result and discussion section and Fig. 3).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adamo with the teachings of Murphy so that Adamo’s invention will have the capability of taking images of the dry powder in order to analyze plume concentration as disclosed in Murphy’s disclosure  for the predictable benefit of complying with guidance developed by the FDA for pMDI and Nasal devices for the characterization of spray pattern and plume geometry (see the conclusion section).
With respect to claim 2, Adamo and Murphy disclose the method of claim 1 above. Adamo further discloses the inhaler is actuated within a vacuum chamber or an air flow chamber (The plume is formed by a vacuum generated across the chamber and powder flows through the device, see ¶[0006]).
With respect to claim 3, Adamo and Murphy disclose the method of claim 1 above. Adamo further discloses the source of electromagnetic radiation comprises a source of visible light (a laser beam 32 emitting device 20, see ¶[0035]).  
With respect to claim 4, Adamo and Murphy disclose the method of claim 1 above. Adamo further discloses the source of electromagnetic radiation is a laser (a laser beam 32, see [0035]).
With respect to claim 5, Adamo and Murphy disclose the method of claim 1 above. Adamo is silent about the method comprises capturing a plurality of images in series.
Murphy further discloses capturing a plurality of images in series (Images taken at two positions from a DPI device, See Fig. 4).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adamo with the teachings of Murphy so that Adamo’s invention will have the capability of taking multiple images in series as disclosed in Murphy’s disclosure in order to analyze and characterize spray pattern and plume geometry of DPI device.
With respect to claim 6, Adamo and Murphy disclose the method as claimed in claim 5 above. Murphy further discloses the images are captured at regular intervals at an interval frequency of from 300 to 1,000 Hz (high-speed camera operating at 500Hz, see methodology section).
With respect to claim 7, Adamo and Murphy disclose the method of claim 1 above. Adamo is silent about an outer envelope shape of the discharged plume has a central axis defining an angular orientation of the discharged plume, and wherein the method comprises analysing said angular orientation of the plume; and wherein the dry powder inhaler comprises a mouthpiece, and wherein the method comprises determining an angle of deviation of said central axis of an outer envelope of the discharged plume with respect to an axis of orientation of the mouthpiece.
Murphy further discloses an outer envelope shape of the discharged plume has a central axis defining an angular orientation of the discharged plume (plume angle and geometry, see results and discussion section), and wherein the method comprises analysing said angular orientation of the plume (plume angle and geometry, see results and discussion section); and wherein the dry powder inhaler comprises a mouthpiece (DPI device with mouthpiece, see Fig. 2a), and wherein the method comprises determining an angle of deviation of said central axis of an outer envelope of the discharged plume with respect to an axis of orientation of the mouthpiece (plume geometry data such as plume angle with respect to the central axis of the DPI device, see Table 1 and 2, Figs. 2a-2b).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adamo with the teachings of Murphy so that Adamo’s invention will have the capability of analyzing plume geometry and deviation as disclosed in Murphy’s disclosure in order to comply with guidance developed by the FDA for pMDI and Nasal devices for the characterization of spray pattern and plume geometry.
With respect to claim 8,  Adamo discloses a method of designing a dry powder inhaler, the inhaler being operable to discharge a dose of medicament in the form of a dry powder plume (device and methods for adapting to a laser diffraction apparatus used for measuring particle size distribution and density of the plume of a powder composition emitted from a dry powder inhaler, see abstract), the method comprising: 
providing a first dry powder inhaler in accordance with a first design (dry powder inhaler, see Fig. 5), the design intended to achieve a particular desired set of plume geometric and/or dynamic characteristics(create a plume of powder exiting the inhaler, and measuring with the laser diffraction apparatus the particles emitted from the inhaler, see ¶[0016]); 
testing the first dry powder inhaler by: 
actuating the first dry powder inhaler to discharge a dose of dry powder formulation in the form of a dry powder plume (plume of powder discharged from an inhaler,¶ [0033]), 
illuminating the plume with a source of electromagnetic radiation (measuring with the laser diffraction apparatus the particles emitted from the inhaler, see ¶[0016]).
Adamo discloses all the claimed invention except capturing one or more images of a pattern of radiation reflected or diffracted by the electromagnetically illuminated plume, and processing the images to determine one or more geometrical or dynamical characteristics of the discharged plume; and if necessary, adjusting the design of the first dry powder inhaler based on results of said testing so as to achieve the desired set of plume geometric or dynamic characteristics, wherein the testing comprises at least one of: analysing an angular orientation of the discharged plume, wherein an outer envelope shape of the discharged plume has a central axis, and wherein said central axis defines the angular orientation of the discharged plume, analysing a cross-sectional area of an outer envelope shape of the discharged plume at a given distance from a source of discharge of the plume; and determining a powder concentration distribution across a given cross-section of the discharged plume at a given distance from a source of discharge of the plume.
Murphy disclosure related from a plume geometry and spray pattern discloses capturing one or more images of a pattern of radiation reflected or diffracted by the electromagnetically illuminated plume (camera capturing images of the powder evacuated from the DPI, see methodology); and 
processing the images to determine one or more geometrical and/or dynamical characteristics of the discharged plume (provides details on plume geometry and spray pattern, see summery section), and if necessary, adjusting the design of the first dry powder inhaler based on results of said testing so as to achieve the desired set of plume geometric or dynamic characteristics (device design, see introduction section), 
wherein the method comprises at least one of: 
analysing an angular orientation of the discharged plume (plume angle and geometry, see results and discussion section), wherein an outer envelope shape of the discharged plume has a central axis (central axis of discharge plume, see Fig. 2a), and wherein said central axis defines the angular orientation of the discharged plume (plume geometry data such as plume angle from DPI device, see Table 1); 
analysing a cross-sectional area of an outer envelope shape of the discharged plume at a given distance from a source of discharge of the plume (Images of spray pattern from DPI device at two positions 3 cm and 6cm, see Fig. 4); and 
determining a powder concentration distribution across a given cross-section of the discharged plume at a given distance from a source of discharge of the plume (The spray pattern results shown in Table 2 provide details on Dmin, Dmax, Area & ovality ratio. Comparisons of the ovality ratio show a 12% variation at 3cm, at 6cm the variation is reduced to 6%. The area results show variation of 10.03% and 9.29% at 3cm and 6cm respectively. The data show at 6cm the pattern is more consistent than at 3cm. Figure 4, shows sample images of the spray pattern at 3cm and 6cm, see result and discussion section and Fig. 3).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adamo with the teachings of Murphy so that Adamo’s invention will have the capability of taking images of the dry powder and analyze plume concentration as disclosed in Murphy’s disclosure  in order to comply with guidance developed by the FDA for pMDI and Nasal devices for the characterization of spray pattern and plume geometry (see the conclusion section).
With respect to claim 9, Adamo and Murphy disclose the method of claim 8 above. Adamo further discloses the method comprises adjusting the design so as to minimize an angle of deviation of a central axis of an outer envelope shape of the discharged plume with respect to an axis of orientation of a mouthpiece of the inhaler (Fig. 8 illustrates the angle of deviation of a central axis of an outer envelope shape of the discharged plume with respect to an axis of orientation of a mouthpiece of the inhaler).
With respect to claim 10, Adamo and Murphy disclose the method of claim 9 above. Adamo further discloses the mouthpiece defines a source of discharge of the plume (plume of a powder composition emitted from a dry powder inhaler, see ¶[0016-0019]).
With respect to claim 11, Adamo and Murphy disclose the method of claim 8 above. Adamo further discloses the method comprises adjusting the design so as to reduce a cross-sectional area of an outer envelope shape of the discharged plume at a given distance from a source of discharge of the plume (Base plate 55 can comprise a clamp for adapting to the laser diffraction system and is configured to be movable to adjust the distance that a powder plume would traverse while being measured, see ¶[0041]).
With respect to claim 12, Adamo and Murphy disclose the method of claim 8 above. Adamo further discloses the method comprises adjusting the design so as to alter a concentration distribution of the dry powder formulation across a given cross-section of the plume, the cross-section being located at a given distance from a source of discharge of the plume  (Base plate 55 can comprise a clamp for adapting to the laser diffraction system and is configured to be movable to adjust the distance that a powder plume would traverse while being measured, see ¶[0041]).
With respect to claim 13, Adamo and Murphy disclose the method of claim 12 above. Adamo further discloses adjusting the first design increases a concentration of the dry powder formulation within a central region of the cross section, proximal to a central point of the cross section(the device 10 can allow for control of the expansion of the plume exiting an inhaler, ¶[0048]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Adamo in view of  Murphy as applied to claim 8 above, and further in view of Blair.
With respect to claim 14, Adamo and Murphy disclose the method of claim 8 above. Adamo further discloses the first dry powder inhaler (20) is a breath-actuated dry powder inhaler (inhaler adapter 21). 
Adamo is silent about the airflow adaptor comprising: a first conduit having a proximal end and a distal end, wherein the proximal end allows fluid communication from a deagglomerator outlet port to the distal end of the first conduit, and at least one second conduit for allowing air to flow from a proximal end of the adaptor to a distal end of the adaptor independently of the airflow in the first conduit when a breath induced low pressure is applied to the distal end of the airflow adaptor, and wherein the method comprises adjusting a ratio of a sum of the cross-sectional areas of the at least one second conduit to the cross-sectional area of the first conduit so as to adjust one or more geometrical or dynamic characteristics of the dry powder plume discharged from the inhaler upon application of a breath induced low pressure to the distal end of the airflow adaptor.
Blair invention from the area of an airflow adaptor for a breath-actuated dry powder inhaler, discloses the airflow adaptor comprising: a first conduit having a proximal end and a distal end, wherein the proximal end allows fluid communication from a deagglomerator outlet port to the distal end of the first conduit ([0008] discloses the airflow adaptor comprises a conduit having a proximal end and a distal end, wherein the proximal end of the conduit allows fluid communication from a deagglomerator outlet port to the distal end of the conduit), and at least one second conduit for allowing air to flow from a proximal end of the adaptor to a distal end of the adaptor independently of the airflow in the first conduit when a breath induced low pressure is applied to the distal end of the airflow adaptor ([0014] discloses the means for allowing air to flow from a proximal end of the adaptor to a distal end of the adaptor independently of the airflow in the conduit when a breath induced low pressure is applied to the distal end of the airflow adaptor comprises at least one second conduit), and wherein the method comprises adjusting a ratio of the sum of the cross-sectional areas of the at least one second conduit to the cross-sectional area of the first conduit so as to adjust one or more geometrical or dynamic characteristics of the dry powder plume discharged from the inhaler upon application of a breath induced low pressure to the distal end of the airflow adaptor ([0018] discloses he ratio of the sum of the cross-sectional areas of the at least one second conduit to the cross-sectional area of the conduit is such that when a breath induced low pressure is applied to the distal end of the airflow adaptor at least about 5%, preferably at least about 15%, preferably at least about 20%, more preferably from about 5% to about 50%, more preferably from about 15% to about 40%, and even more preferably from about 20% to about 30% of the resulting airflow is through the at least one second conduit).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adamo as modified by Farina with the teachings of Blair so that Adamo’s invention will have a deagglomerator and a second conduit or allowing air to flow from a proximal end of the adaptor to a distal end of the adaptor as disclosed in Blair’s invention for the predicable benefit of allowing air to flow from a proximal end of the adaptor to a distal end of the adaptor independently of the airflow in the conduit when a breath induced low pressure is applied to the distal end of the airflow adaptor. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/            Examiner, Art Unit 2861        


/NIMESHKUMAR D PATEL/            Supervisory Patent Examiner, Art Unit 2861